Citation Nr: 0308498	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  99-18 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to a higher rating for post operative residuals 
of fracture of the right hip, initially assigned a 10 percent 
evaluation, effective from September 1998, following the 
assignment of a total rating from June 21 to August 31, 1998, 
based on convalescence for surgery.



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from March 1943 to April 1946.

This appeal came to the Board of Veterans' Appeals (Board) 
from November 1998 and later RO decisions that denied service 
connection for neuropathy of the left lower extremity; 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 50 percent evaluation, effective from 
July 1998; granted service connection for post operative 
residuals of fracture of the right hip and assigned a total 
rating from June 21 to August 31, 1998, under the provisions 
of 38 C.F.R. § 4.30 (2002), and then assigned a 10 percent 
evaluation, effective from September 1998; increased the 
evaluation for lumbosacral strain from 10 to 40 percent; and 
granted special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(s) from June 21 to August 31, 1998.  In a 
September 2002 decision, the Board denied service connection 
for neuropathy of the left lower extremity, denied a higher 
rating for PTSD, denied increased evaluations for the right 
below knee amputation and the lumbosacral strain, denied 
entitlement of an extension of the total rating for 
convalescence beyond August 31, 1998, and denied special 
monthly compensation based on the need of regular aid and 
attendance of another person or at the housebound rate.

At the time of the September 2002 decision, the Board 
undertook additional development on the issue of entitlement 
to a higher rating for the right hip disability, pursuant to 
authority under 38 C.F.R. § 19.9(a)(2) (2002).  The Board 
requested a VA examination to determine the severity of the 
right hip condition.  The veteran was notified of the Board's 
action in January 2003, and in February 2003 he was sent a 
copy of the report of the examination.



FINDING OF FACT

The right hip disability has been manifested primarily by an 
asymptomatic scar, X-ray findings of arthritis, and 
limitation of motion, including loss of abduction beyond 10 
degrees, with weakness of the muscles in the right hip area 
that have produced moderate functional impairment since 
September 1998; limitation of flexion to 20 degrees or other 
symptoms that produce more than moderate functional 
impairment or radiographic evidence of malunion or nonunion 
of the femur is not found at any time from September 1998.


CONCLUSION OF LAW

The criteria for a higher rating of 20 percent for post 
operative residuals of fracture of the right hip, effective 
from September 1998, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Codes 5251, 5252, 5253, 5255 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for a higher rating for post operative residuals of fracture 
of the right hip, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the severity of the post operative residuals of 
fracture of the right hip.  He has been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify him 
of the evidence needed to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran has been given the opportunity to submit written 
argument.  In a May 2001 letter, the RO notified him of the 
evidence needed to substantiate the claim.  This letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  In September 2002, the 
Board undertook additional development to assist the veteran 
in the development of the claim.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to him 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board is also granting the requested benefit.

A.  Factual Background

VA and private medical records show that the veteran was 
treated and evaluated for right hip problems from 1998 to 
2003.  The more salient medical reports are discussed below.

A private medical report reveals that the veteran was 
hospitalized in June 1998 for treatment of an intercapsular 
fracture of the right hip.  He underwent ORIF (open reduction 
internal fixation) of the right hip with magna screws.

A private medical report shows that the veteran was seen in 
July 1998 to determine the post operative status of his right 
hip.  Passive motion of the right hip was not painful.  X-
rays showed the hip was in good position.  There was early 
sclerosis around the fracture site suggesting healing.  The 
impression was femoral neck fracture status post pinning.

A private medical report of evaluation of the right hip in 
August 1998 shows it moved solidly as a unit.  The incision 
was well-healed.  X-rays showed good healing.

A VA report shows that the veteran underwent examination of 
his scars in August 1998.  There was a healing 1 by 5/8 
inches scar of the right lateral thigh where he had his hip 
surgery.  There was some tenderness of the scar.  

The veteran underwent a VA joint examination in September 
1998.  It was noted that there was some tenderness of the 
right hip when externally rotated that caused some difficulty 
with a right knee prosthesis.

The veteran and his wife testified at a hearing in February 
2000.  The testimony was to the effect that the right hip 
surgical scar was tender, that there was pain in the right 
hip, and that there was limitation of motion of the right 
hip.  

The veteran underwent a VA examination in June 2001.  The 
veteran was unable to stand up because of various medical 
problems and the examiner was unable to do a meaningful 
examination of the right hip.

In January 2003, the veteran underwent a VA examination to 
determine the severity of the right hip condition pursuant to 
development undertaken by the Board.  The scar over the right 
hip was nontender.  There was no evidence of loss of muscle 
mass or keloid formation around the scar.  There was no point 
tenderness on palpation of the right hip.  There was a 
strength of 3/5 of flexion of the right hip muscles and 2/5 
to 3/5 for extension of the right hip muscles.  Right hip 
flexion was from zero to 60 degrees, extension was from zero 
to 20 degrees, adduction was from zero to 10 degrees, 
abduction was from zero to 10 degrees, external rotation was 
from zero to 30 degrees, and internal rotation was from zero 
to 20 degrees.  He did not appear to be in pain during the 
examination.  X-ray of the right hip revealed 2 
percutaneously placed pins.  There were extensive vascular 
calcifications and degenerative changes.  The assessments 
were degenerative arthritis of the right hip with limited 
range of motion, status post fracture of the right hip with 
open reduction and internal fixation with no radiographic 
evidence of malunion, and well-healed surgical scar.  The 
examiner noted that the veteran had significant limitation of 
motion of the right hip and moderate weakness of the muscles 
of the right hip.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Code 5251.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Code 5252.

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent evaluation requires 
that the malunion produce marked knee or hip disability.  
Fracture of the surgical neck of the femur warrants a 
60 percent rating if the fracture results in a false joint.  
Fracture of the shaft or anatomical neck of either femur with 
nonunion warrants a 60 percent evaluation when there is no 
loose motion and weight bearing is preserved with the aid of 
a brace.  An 80 percent evaluation requires nonunion of a 
spiral or oblique fracture with loose motion.  38 C.F.R. 
§ 4.71a, Code 5255.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.

The report of the veteran's VA scar examination in August 
1998 indicates that he had a tender scar over the right hip.  
This condition was a residual of the right hip surgery in 
June 1998 that was contemplated in the total rating assigned 
for the right hip condition from June 21 to August 31, 1998.  
The report of his treatment and evaluations from September 
1998 do not show the presence of a symptomatic right hip scar 
to support the assignment of a separate compensable 
evaluation for such a scar at any time from then under the 
provisions of the diagnostic codes under 38 C.F.R. § 4.118, 
effective prior to or as of August 30, 2002.

The overall evidence indicates that the veteran convalesced 
from his right hip surgery in June 1998 without any 
significant problems.  His and his wife's testimony, however, 
indicates that the right hip condition is more severe than 
currently rated, and the objective medical evidence supports 
this evidence.  The report of his VA examination in January 
2003 indicates that he does have radiographic findings of 
arthritis and limitation of motion of the right hip.  The 
report of this examination indicates that abduction of the 
right hip was from zero to 10 degrees.  Hence, limitation of 
abduction was lost beyond 10 degrees, and this manifestation 
supports the assignment of a 20 percent rating for the right 
hip condition under diagnostic code 5253, effective from 
September 1998. 

While the examiner who conducted the January 2003 VA 
examination concluded that the veteran had moderate weakness 
of the muscles of the right hip, this manifestation supports 
no more than a 20 percent evaluation for the right hip 
conditions under the above diagnostic codes based on 
limitation of motion and consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as required by the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does 
not indicate the presence of any additional functional 
impairment of the right hip due to pain, incoordination, 
flare-ups or repeated use.  Nor does the evidence demonstrate 
loss of flexion of the right hip to 20 degrees, and the 
evidence does not reveal radiographic findings of malunion or 
nonunion of the related femur in order to support the 
assignment of a rating in excess of 20 percent for the right 
hip condition under diagnostic code 5252 or 5255, 
respectively, at any time from September 1998.

After consideration of all the evidence, the Board finds that 
the right hip disability has been manifested primarily by an 
asymptomatic scar, X-ray findings of arthritis, and 
limitation of motion, including loss of abduction beyond 10 
degrees, with weakness of the muscles in the right hip area 
that have produced moderate functional impairment since 
September 1998.  The Board finds that the evidence does not 
show limitation of flexion of the right hip to 20 degrees or 
other symptoms that produce more than moderate functional 
impairment or radiographic evidence of malunion or nonunion 
of the femur at any time from September 1998 in order to 
support the assignment of a rating in excess of 20 percent or 
a "staged rating" at any time from September 1998.  
Fenderson, 12 Vet. App. 119.


ORDER

A higher rating of 20 percent for the post operative 
residuals of fracture of the right hip, effective from 
September 1998, is granted subject to the regulations 
applicable to the payment of monetary benefits.


REMAND

The veteran's claim for compensation for a cataract of the 
right eye, under 38 U.S.C.A. § 1151, was denied by a March 
2002 rating decision.  By an April 2002 letter the veteran 
was informed that VA "agree[s] that your cataract to the 
right eye is considered as though it is service-connected 
under 38 U.S.C. 1151, but it is less than 10% disabling."  
An August 2002 document filed with the Board constitutes a 
notice of disagreement with the RO's determination.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
case is remanded to the RO for the following action:

A statement of the case with respect to 
the claim for benefits under 38 U.S.C.A. 
§ 1151 should be provided to the veteran.  
If the veteran perfects a timely appeal 
on this issue, and all development, 
assistance, and notification has been 
completed, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

